In an action to recover damages for personal injuries and for property damage, the plaintiffs appeal from an interlocutory judgment of the Supreme Court, Kings County (Garry, J.), dated February 9, 1996, which, inter alia, upon granting the respective motions of the defendants City of New York and Peter J. Burgess Realty Corp., made at the close of the plaintiffs’ case, for judgment during trial as a matter of law, is in favor of those defendants and against them, dismissing the action insofar as asserted against those defendants, and upon a jury verdict in favor of the plaintiffs and against the defendant William Warrick, d/b/a "Willie’s Boutique and Records”, on the issue of liability, remitted the matter for a new trial on the issue of damages with respect to the defendant William Warrick, d/b/a "Willie’s Boutique and Records”, and, in effect, denied their application for a mistrial and a new trial ab initio.
Ordered that the interlocutory judgment is affirmed, with costs to the respondent City of New York.
We do not agree with the plaintiff that a new trial on the issue of liability is warranted against all of the defendants. The trial was bifurcated, as to liability and damages, and the acts which the plaintiffs claim indicated bias on the part of the trial court occurred after the conclusion of the liability phase. Inasmuch as the trial court granted a mistrial in connection with the damages phase, and remitted the matter to a new part for a de novo trial on damages, the plaintiff is not entitled to any further relief (cf., People v Moulton, 43 NY2d 944, 945-946). Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.